DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claims 36 and 37 have the limitation of “connector means”, which pulling frim page 18 of the Specification is being interpreted to mean “[t]hese connector means can in particular comprise mechanical fastening means, for example releasable pin connections. The connector means can, however, also comprise electrical and/or technical signal and/or technical energy-supply connector means such as power line connectors, signal line connectors and/or hydraulic connectors so that the installation module can be connected or can be linked in a simple manner to the turbine components to be connected.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the load acting on the actuating drive" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-47 depend upon claim 1 and do not fix its deficiency and are therefore also rejected.
Claim 3 recites the limitation “that reports an overload more or is a less bracing torque”, it is unclear what is meant by the limitation.
Claim 6 recites the limitation "the specification" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the load" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the torque" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 depend upon claim 10 and do not fix its deficiency and are therefore also rejected.
Claim 11 recites the limitation "the torque detection device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the torque measuring device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the central control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "is changed as little as possible" in claim 14 is a relative term which renders the claim indefinite.  The term "is changed as little as possible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites the limitation "an actuating drive" in line 5.  It is unclear if this is a new drive or the same drive specified in claim 1.
Claim 17 recites the limitation "a load determination device" in line 7.  It is unclear if this is a new device or the same device from claim 1.
Claim 17 recites the limitation "the level of the bracing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-25, 27, and 28 depend upon claim 17 and do not fix its deficiencies and are therefore also rejected.
Claim 18 recites the limitation "one or both step-wise and continuously" in line 3.  It is unclear how something can function in both a step-wise manner and a continuous manner.  Step-wise being discrete by its very nature, which is distinct and exclusive from continuous. 
Claim 19 recites the limitation "the wind strength" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the wind direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the wind loads" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the load amplitudes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the amount of bracing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the detected pitch" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the determined turbine power" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "one or both of the unit" in line 3.  Claim 1 only defines a singular unit and claim 26 is referencing a plurality of the unit.  It is unclear where the plurality of unit came from and how it exists in relation to the claims.
Claim 27 recites the limitation "the switchover procedure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the desired speeds" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the wind speed" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the motor characteristics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "connector means" in lines 4 and 5.  It is unclear if each of the recitations of connector means is a new distinct connector means or the same means as referred to in claim 36.
Claim 40 is rejected because claim 40 depends upon itself, and it is unclear what the proper dependency should be.
Claim 42 recites the limitation "the load torque" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the desired torque" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the other opposite direction of rotation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the strength of the bracing" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest piece of prior art is Hagedorn (EP 2495435) which teaches using at least two actuating drives that have a counteractive torque with each other, the drives communicate directly with each other.  Hagedorn does not teach or suggest that when the control module detects an overload condition to adjust the torque in one of the drives by an auxiliary torque to relieve the torque.
Anderson (US 2011/0318178) teaches a wind turbine yaw control system that uses a controller and actuating drives to yaw the turbine.  The drives are controlled to be within an operating parameter and sensors to determine when the drives are outside their operational window.  Anderson also does not teach nor suggest that when the 
Frederiksen (US 2015/0275858) teaches a wind turbine yaw control system using a multitude of actuating drives to yaw the turbine.  The torque is maintained in a specified operating range using the different motors to place counter torque on the system to hold the turbine in place.  Frederiksen does not set forth nor suggest that when the control module detects an overload condition to adjust the torque in one of the drives by an auxiliary torque to relieve the torque.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cousineau (US 2013/0088009) a method to prevent over torqueing the actuating drives of a wind turbine.  Palomares Rentero (US 2015/0345470) teaches a method of controlling the rotation of a wind turbine using a central control system and actuating drives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745